Lumpkin, J.
1. There was sufficient evidence to support the verdict.
2. The requests to charge, in so far as they were proper, were sufficiently covered by the general charge.
3. The charges on which error was assigned, when read in connection with the general charge, furnished no ground for a new trial.

Judgment affirmed.


All the Justices concur

Action for damages. Before Judge Iiimsey. Habersham superior court. February 7, 1907.
John J. Strickland, for plaintiff in error.
Thompson & Bell and Arnold & Arnold, contra.